DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 and on 06/22/2020 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 1 in the instant application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,720,572. Although the claims at issue claim 1 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 2 in the instant application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 3 in the instant application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 4 in the instant application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 5 in the instant application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 6 in the instant application.											 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 7 in the instant application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 8 in the instant application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 12 in the instant application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 13 in the instant application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of .
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 15 in the instant application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 16 in the instant application.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 17 in the instant application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 18 in the instant application.												Claim 19 is rejected on the ground of nonstatutory double patenting as being 19 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 19 in the instant application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,720,572. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,720,572 includes all of the limitations of claim 20 in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schabes et al. (2019/0214548) in view of Atulasimha et al. (2019/0074044).		Re claim 1, Schabes teaches a memory device (200, Fig. 2), comprising:	.
Schabes does not explicitly teach at least one non-magnetic layer in contact with the DMI layer.
However, Atulasimha teaches a memory device (Fig. 1A), comprising: a memory stack (103, 104, 105) formed on a substrate (101). Atulasimha further teaches wherein perpendicular magnetic anisotropy (PMA) is provided by an oxide layer to free layer interface, and a ferromagnet/heavy metal interface (free layer to heavy metal interface) gives rise to Dzyaloshinskii-Moriya Interaction (DMI) [37] and wherein the heavy metal layer may be a distinct layer between the free layer and the bottom electrode [38]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Schabes as taught by Atulasimha and provide a non-magnetic layer (“heavy metal layer”) in contact with the DMI layer in order to stabilize the magnetic skyrmions in the free layer ([37-38], Atulasimha).	Re claim 2, Schabes in view of Atulasimha teaches the memory device of claim 1, wherein the at least one fixed FM layer with the at least one non-magnetic layer is configured to facilitate the programming and reading of the skyrmions within the free layer in response to an electrical current ([37-38], Atulasimha).
Re claim 3, Schabes in view of Atulasimha teaches the memory device of claim 2, further comprising top and bottom electrodes to receive the electrical current, wherein:												the free layer is configured to store the logic state of the skyrmions in response to the electrical current ([39], Schabes), and							the interaction of the tunnel barrier with the DMI layer facilitates detection of the logic state of the skyrmions in response to a read current ([39-40], Schabes).
Re claim 4, Schabes in view of Atulasimha teaches the memory device of claim 3,
wherein the skyrmions are created in the free layer based on a first voltage at the top and bottom electrodes, the first voltage at the top and bottom electrodes causing the electrical current to flow in a first direction to create a first logic state ([42-45], Schabes), and
wherein the skyrmions are annihilated in the free layer based on a second voltage at the top and bottom electrodes, the second voltage at the top and bottom electrodes causing the electrical current to flow in a second direction opposite the first direction in the memory stack to create a second logic state ([42-45], Schabes).	Re claim 5, Schabes in view of Atulasimha teaches the memory device of claim 3, wherein the skyrmions are polarized in a first direction in response to the electrical 
Re claim 6, Schabes in view of Atulasimha teaches the memory device of claim 3,
wherein skyrmions of a positive topological charge +Q are created in the free layer based on a first voltage at the top and bottom electrodes, the first voltage at the top and bottom electrodes causing the electrical current to flow in a first direction ([42-45], Schabes), and
wherein the skyrmions of negative topological charge -Q are created in the free layer based on a second voltage at the top and bottom electrodes, the second voltage at the top and bottom electrodes causing the electrical current to flow in a second direction opposite the first direction in the memory stack ([42-45], Schabes).
Re claim 9, Schabes in view of Atulasimha teaches the memory device of claim 1, wherein the memory stack is formed as one of:							a top-pinned configuration that forms the at least one FM layer above the tunnel barrier and above the free layer which is formed above the DMI layer with respect to a base substrate layer (Fig. 1A, Atulasimha), and						a bottom-pinned configuration that forms the at least one FM layer below the tunnel barrier and below the free layer which is formed below the DMI layer with respect to the base substrate layer (Fig. 2, Schabes).	
Re claim 10, Schabes in view of Atulasimha teaches the memory device of claim 1,

Re claim 11, Schabes in view of Atulasimha teaches the memory device of claim 1,
wherein the at least one FM layer (232, Schabes) includes at least one of Ni, Fe, or Co ([40], Schabes), or at least one of CoFe, CoFeB layers, synthetic anti-ferromagnetic layers that include Ru spacer layers (224, [40], Schabes) and antiferromagnetic pinning layers that include PtMn, IrMn, or FeMn, wherein Co is Cobalt, Fe is Iron, B is Boron, Pt is Platinum, Ir is Iridium, and Mn is Manganese ([40], Schabes), and											wherein the tunnel barrier (234, Schabes) is at least one of MgO and AI2O3, wherein Mg is Magnesium, O is Oxygen, and Al is Aluminum ([39], Schabes).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schabes et al. (2019/0214548) in view of Atulasimha et al. (2019/0074044) as applied to claim 1 above, and further in view of O’Brien et al. (2020/0005861).
Re claim 7, Schabes in view of Atulasimha teaches the memory device of claim 1, wherein the substrate is silicon ([40, 51], Schabes).						Schabes in view of Atulasimha does not explicitly teach further comprising a 2), and the substrate is silicon.												However, O’Brien teaches a magnetic tunneling junction memory device (Figs. 5A, 6), comprising a memory stack (599), a dielectric layer (503, [48]) that is formed on a substrate layer (601, [55]), the memory stack (599) formed on the dielectric layer (503), wherein the dielectric layer (503) is silicon dioxide (SiO2) [48], wherein the memory stack (599) further comprises at least one non-magnetic layer (216) to facilitate programming of the skyrmions within the free layer in response to the electrical current [24-26, 54].											Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filling date of the claimed invention, to modify the device of Schabes in view of Atulasimha as taught by O’Brien in order to form a MRAM cell ([54], O’Brien).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schabes et al. (2019/0214548) in view of Atulasimha et al. (2019/0074044) as applied to claim 1 above, and further in view of O’Brien et al. (2020/0005861).
Re claim 8, Schabes in view of Atulasimha teaches the memory device of claim 1.
Schabes in view of Atulasimha does not explicitly teach wherein the DMI layer includes layer side-edges that extend beyond a perimeter defined by memory stack side-edges of the memory stack, the layer side-edges coupled to electrodes to facilitate programming and detection of the skyrmions in the free layer.				However, O’Brien teaches a magnetic tunneling junction memory device (Fig. .
Claims 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schabes et al. (2019/0214548) in view of Atulasimha et al. (2019/0074044).	
Re claim 12, Schabes teaches a memory device (200, Fig. 2), comprising:			a memory stack (230, 220) formed on a substrate ([40], “…all layers can be formed on a substrate (not shown in the figures)”) to program skyrmions [39, 41] within at least one layer (236) of the memory stack (230, 220), wherein the skyrmions [41] represent logic states [39] of the memory device (200), the memory stack (230, 220) further comprising:												top (272) and bottom (270) electrodes;								a free layer (236) to store a logic state of the skyrmions [39];					a Dzyaloshinskii-Moriya (DM) Interaction (DMI) layer (260) in contact with the free layer (236) to induce the skyrmions in the free layer [44];					a tunnel barrier (234) interactive with the free layer (236) for storing and 
Schabes does not explicitly teach at least one non-magnetic layer in contact with the DMI layer
However, Atulasimha teaches a memory device (Fig. 1A), comprising: a memory stack (103, 104, 105) formed on a substrate (101). Atulasimha further teaches wherein perpendicular magnetic anisotropy (PMA) is provided by an oxide layer to free layer interface, and a ferromagnet/heavy metal interface (free layer to heavy metal interface) gives rise to Dzyaloshinskii-Moriya Interaction (DMI) [37] and wherein the heavy metal layer may be a distinct layer between the free layer and the bottom electrode [38]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Schabes as taught by Atulasimha and provide a non-magnetic layer (“heavy metal layer”) in contact with the DMI layer in order to stabilize the magnetic skyrmions in the free layer ([37-38], Atulasimha).			Re claim 14, Schabes in view of Atulasimha teaches the memory device of claim 13, wherein the top and bottom electrodes are configured to receive the electrical current ([40], Schabes), wherein the free layer is configured to store the logic state of the skyrmions in response to the electrical current ([39], Schabes), wherein the 
Re claim 15, Schabes in view of Atulasimha teaches the memory device of claim 14, wherein the skyrmions are polarized in a first polarization direction in response to the electrical current flowing in the first direction representing a first logic state and are polarized in a second polarization direction in response to the electrical current flowing in the second direction opposite the first direction representing a second logic state ([42-45], Schabes).
Re claim 17, Schabes in view of Atulasimha teaches the memory device of claim 14, wherein the memory stack is formed as a top- pinned configuration that forms the at least one FM layer above the tunnel barrier and above the free layer which is formed above the DMI layer with respect to a base substrate layer (Fig. 1A, Atulasimha).
Re claim 18, Schabes in view of Atulasimha teaches the memory device of claim 14, wherein the memory stack (230, 220, Schabes) is formed as a bottom-pinned configuration that forms the at least one FM layer (226, Schabes) below the tunnel barrier (234, Schabes) and below the free layer (236, Schabes) which is formed below the DMI layer (260, Schabes) with respect to a base substrate layer (Fig. 2, [40], Schabes).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schabes et al. (2019/0214548) in view of Atulasimha et al. (2019/0074044) as applied to claim 12 above, and further in view of O’Brien et al. (2020/0005861).Re claim 13, Schabes in view of Atulasimha teaches the memory device of claim 12, wherein the at least one fixed FM layer (232, Schabes) is configured to facilitate creation or annihilation of the skyrmions within the free layer in response to an electrical current ([39-40, Schabes).	
Schabes in view of Atulasimha does not explicitly teach wherein the at least one non-magnetic layer is configured to facilitate creation or annihilation of the skyrmions within the free layer in response to an electrical current.	
However, O’Brien teaches a magnetic tunneling junction memory device (Figs. 5A, 6), wherein the memory stack (599) further comprises at least one non-magnetic layer (216) to facilitate programming of the skyrmions within the free layer in response to the electrical current [24-26, 54].									Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filling date of the claimed invention, to modify the device of Schabes in view of Atulasimha as taught by O’Brien in order to form a MRAM cell ([54], O’Brien).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schabes et al. (2019/0214548) in view of Atulasimha et al. (2019/0074044) as applied to claim 12 above, and further in view of O’Brien et al. (2020/0005861).
Re claim 16, Schabes in view of Atulasimha teaches the memory device of claim 14.
Schabes in view of Atulasimha does not explicitly teach wherein the DMI layer includes layer side-edges that extend beyond a perimeter defined by memory stack side-edges of the memory stack, the layer side-edges being coupled to electrodes to facilitate writing and reading of the skyrmions in the free layer.		.		
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schabes et al. (2019/0214548) in view of Atulasimha et al. (2019/0074044) and O’Brien et al. (2020/0005861).	
Re claim 19, Schabes teaches a memory device (200, Fig. 2), comprising:			a memory stack (230, 220) formed on a substrate ([40], “…all layers can be formed on a substrate (not shown in the figures)”) to program skyrmions [39, 41] within at least one layer (236) of the memory stack (230, 220) that includes stack side-edges that define the perimeter of the stack (Fig. 2), the skyrmions represent logic states of the memory device [39], the memory stack further comprising:						top (272) and bottom (270) electrodes to receive an electrical current [40];			a free layer (236) to store a logic state of the skyrmions in response to the electrical current [39];											a Dzyaloshinskii-Moriya Interaction (DMI) layer (260) in contact with the free 
However, Atulasimha teaches a memory device (Fig. 1A), comprising: a memory stack (103, 104, 105) formed on a substrate (101). Atulasimha further teaches wherein perpendicular magnetic anisotropy (PMA) is provided by an oxide layer to free layer interface, and a ferromagnet/heavy metal interface (free layer to heavy metal interface) gives rise to Dzyaloshinskii-Moriya Interaction (DMI) [37] and wherein the heavy metal layer may be a distinct layer between the free layer and the bottom electrode [38]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Schabes as taught by Atulasimha and provide a non-magnetic layer (“heavy metal layer”) in contact with the DMI layer in order to stabilize the magnetic skyrmions in the free layer ([37-38], Atulasimha).		
Schabes in view of Atulasimha does not explicitly teach wherein the DMI layer includes layer side-edges that extend beyond the perimeter defined by the stack side-
However, O’Brien teaches a magnetic tunneling junction memory device (Fig. 2A), wherein the DMI layer (218, [26]) includes layer side-edges (Fig. 2A) that extend beyond a perimeter defined by memory stack side-edges (x direction, [25]) of the memory stack (201), the layer side-edges coupled to electrodes (230) to facilitate determining a logic state of the skyrmions in the free layer ([24], “strong direct coupling between magnetic layer 213 and free magnet 204”).			
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filling date of the claimed invention, to modify the device of Schabes in view of Atulasimha as taught by O’Brien in order to provide a programmable booster ([24], O’Brien).	
Re claim 20, Schabes in view of Atulasimha and O’Brien teaches the memory device of claim 19, wherein the at least one fixed FM layer (232, 220, Schabes is configured to facilitate programming and reading of the skyrmions within the free layer in response to the electrical current ([39-40], Schabes).
Schabes in view of Atulasimha does not explicitly teach wherein the at least one non-magnetic layer is configured to facilitate programming and reading of the skyrmions within the free layer in response to the electrical current.
However, O’Brien teaches a magnetic tunneling junction memory device (Figs. 5A, 6), wherein the memory stack (599) further comprises at least one non-magnetic layer (216) to facilitate programming of the skyrmions within the free layer in response to the electrical current [26, 54].							
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        10/25/21